DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 1st, 2019.
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL
The examiner would like to note that this application is now being handled by examiner Samy Amar-Reina
Specification
The disclosure is objected to because of the following informalities:
In claim 17 the term “mobile device” should read as “mobile robot.” Mobile device is used only ones in the specification and it is interpreted by the examiner to be the “mobile robot.”
Appropriate correction is required.

Claim Objections
Claim(s) 6, 7, and 17 objected to because of the following informalities:  Appropriate correction is required.
In Claim 6 and 7, the term “the mobile robot” should read as “the first mobile robot” since “the second mobile robot” is mentioned in the claim. This correction will provide more 
Claim 17, the term “a first sensor target” in line 7 should read as “the first sensor target since “a first sensor target” was already mentioned in line 3.
Claim 17, the term “mobile devices” and “first mobile device” in line 4 and 5 should read as “mobile robot” and “first mobile robot” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 (as well as dependent claims due to dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims recited limitation with insufficient antecedent basis:
Claim 9 recites the limitation “a vehicle” in line 1 after reciting “a vehicle” in claim 1 line 4. It is unclear if “a vehicle” in line 1 is referring to a new or the same vehicle mentioned in claim 1 line 4. For the purpose of examination the examiner interpreted “a vehicle” in line 1 to be the same vehicle as the one mentioned in claim 1 line 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention
Claim(s) 1-3, 5, 8-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi (US 20190204427 A1) in view of Lawrence; Jon D. (US 20190331482 A1).
Regarding Claim 1
Abari teaches:
A system for robotically configuring a vehicle calibration environment, the system comprising: a turntable having a platform that is rotatable about a base of the turntable, wherein the platform is configured to support a vehicle and to rotate the vehicle during a calibration procedure during which one or more sensors of the vehicle are calibrated based on detection of one or more sensor targets by the one or more sensors of the vehicle; ([Abari: 0034] “calibration facility 100 may be a facility dedicated to calibrating sensors of sensor array 144. Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors. As an example and not by way of limitation, calibration facility 100 may have a room or a track 106 with a variety of calibration targets 102 enabling AV 140 to simultaneously calibrate the sensors (e.g., optical cameras and LiDAR transceiver) of sensor array 144. In particular embodiments, AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102. As an example and not by way of limitation, platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102.”). The turntable mentioned in the claim limitation is captured by platform 104 which holds the vehicle and is capable of rotation. As mentioned above, the vehicle is placed on platform 104 to undergo calibration to one or more of its sensors through the use of sensor targets.
the one or more sensor targets, wherein each of the one or more sensor targets are positioned within a predetermined range of the turntable during the calibration procedure; ([Abari: 0034] “calibration facility 100 may be a facility dedicated to calibrating sensors of sensor array 144. Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors… AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102.”). As stated above, the vehicle is placed on the platform 104 into one or more positions relative to the calibration targets.
and a mobile robot coupled to a first sensor target of the one or more sensor targets, wherein the mobile robot automatically drives into a first position within the predetermined range of the turntable before the calibration procedure. (Abari teaches a mobile robot through the robotic arm which is configured to hold calibration target. Wherein the mobile robot moves to a predetermine position within the predetermine range of the sensor. [Abari: 0049] “Service vehicle 602 may have an extendable mechanical device (e.g., robotic arm) that is configured to hold and move calibration targets 102 at pre-determined distances and orientations relative to the sensors of sensor array 144. As described above, calibration targets 102 may be configured to facilitate calibration of multiple types of sensors (e.g., optical cameras and LiDAR).” Abari also teaches a platform that rotates where the vehicle is placed for calibration [Abari: 0034]).
However, Abari does not explicitly disclosed the mobile robot moves within the predetermine range of a vehicle in a platform. 
Abari does not explicitly disclose but Lawrence teaches:
The mobile robot moves within the predetermine range of a vehicle on a platform. ([Lawrence: 0005] “a system and method of calibrating a sensor of a vehicle by aligning a target with the sensor includes nominally positioning a vehicle in front of a target adjustment stand, where the target adjustment stand includes a stationary base frame and a target mount configured to support a target with the target adjustment stand including one or more actuators for adjusting the position of the target mount. An orientation of the vehicle relative to the target adjustment stand is then determined, with the target mount, and thereby the target, being positioned relative to a sensor of the vehicle based on the determined orientation of the vehicle relative to the target adjustment stand, including such as based on a known location of the sensor on the vehicle. Upon positioning the target relative to the sensor a calibration routine is performed whereby the sensor is calibrated using the target.”; [Lawrence: 0073] “Referring now to FIGS. 12-14, system 20 may additionally include an adjustable floor target assembly 180 integrated with target adjustment frame 24. Floor target assembly 180 includes a mat 28 that is adjustably positionable about vehicle 22”). In this case the vehicle is position on the floor target assembly 180 in front of the target adjustment frame. The target adjustment frame captures the mobile robot as it is capable of holding the sensor target as well as moving the sensor target.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari  to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 2
Abari does not explicitly disclose but Lawrence teaches:
wherein the mobile robot adjusts a height of the first sensor target before the calibration procedure based on a height of one or more sensors of the vehicle. ([Lawrence: 0061] “the vertical height of target mount 124 is positioned via actuator 120 to be in a predefined height for a given sensor 30 of vehicle 22, such as specified by an OEM calibration procedure.”). The mobile robot is captured by the target mount 124, which adjusts the height of the target sensor via an actuator based on the height of the vehicle sensors.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari  to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 3
Abari does not explicitly disclose but Lawrence teaches:
wherein the mobile robot adjusts the height of the first sensor target by rotating a screw mechanism with a motor. ([Lawrence: 0061] “the vertical height of target mount 124 is positioned via actuator 120 to be in a predefined height for a given sensor 30 of vehicle 22, such as specified by an OEM calibration procedure.”; [Lawrence: 0047] “It should be appreciated that various constructions or types of actuators may be used for actuators 104, 112, 120 and 126 for movement of the various components of target adjustment frame 24.n the illustrated embodiment, actuators 104, 112, 120 and 126 are constructed as electrical linear actuators. Alternatively, however, the actuators may be constructed as geared tracks, adjustment screws, hydraulic or pneumatic piston actuators, or the like. Still further, it should be appreciated that alternative arrangements of target adjustment frame and actuators may be employed for positioning of a target within the scope of the present invention.”). As mentioned above the target mount actuator 124 adjusts the position of the target sensor via different types of actuators. One of these types of actuators being adjustment screws which captures the rotating screw mechanism.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 5
Abari does not explicitly disclose but Lawrence teaches:
further comprising a second mobile robot coupled to a second sensor target of the one or more sensor targets, wherein the second mobile robot drives into a second position within the predetermined range of the turntable before the calibration procedure. (Abari teaches a mobile robot through the robotic arm which is configured to hold calibration target. Wherein the mobile robot moves to a predetermine position within the predetermine range of the sensor [Abari: 0049]. Additionally Abari also teaches a single or any number of robotic arms holding calibration targets [Abari: 0053] “While FIG. 6B illustrates a single robotic arm, any number of robotic arms or other devices for holding calibration targets may similarly be attached to the AV 140. Further, while a mobile robotic arm is illustrated, the calibration device may include any other extendable and/or rotatable device for holding and moving calibration targets.”) As mentioned above in the claim limitation, the second mobile robot coupled to a second sensor target is captured through the single or any number of robotic arms or other devices holding a calibration target mentioned above. In this case the mobile robot is the mobile arm onboard of the service vehicle, and the service vehicle is capable of having more than one robot arm that hold calibration target for calibration of the vehicle. In other words, the service vehicle includes the ability to have more than one mobile robots that can position sensor targets around the vehicle for calibration. See figure 2, there are multiple sensor targets disclosed. Each of these sensors can be coupled to an autonomous vehicle per figure 6A. Abari discloses multiple sensors that can be coupled to a service vehicle. Each sensor can be coupled to its own autonomous vehicle. In such an embodiment, each target sensor attached to an autonomous vehicle (602)  is its distinct mobile robot. However, Abari does not explicitly disclosed the mobile robot moves within the predetermine range of a vehicle in a platform.
Abari does not explicitly disclose but Lawrence teaches:
The mobile robot moves within the predetermine range of a vehicle in a platform. (Lawrence teaches an adjustable floor target assembly that supports the vehicle and a target adjustment stand that holds and moves the sensor targets at a predetermine range from the floor assembly [Lawrence: 0005 and 0073]). As mentioned above, the target adjustment stand captures the mobile robot and this is positioned at a predetermine distance from the vehicle on the platform or adjustable floor target assembly.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari  to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 8
Abari teaches:
wherein the mobile robot is coupled to the first sensor target through a mounting portion of the first sensor target, wherein each of the one or more sensor targets include the mounting portion. ([Abari: 0049] “Service vehicle 602 may have an extendable mechanical device (e.g., robotic arm) that is configured to hold and move calibration targets 102 at pre-determined distances and orientations relative to the sensors of sensor array 144.” [Abari: 0053] “While FIG. 6B illustrates a single robotic arm, any number of robotic arms or other devices for holding calibration targets may similarly be attached to the AV 140. Further, while a mobile robotic arm is illustrated, the calibration device may include any other extendable and/or rotatable device for holding and moving calibration targets.”). The claim limitation of the mobile robot coupled to a sensor target is captured through the robotic arm that holds the sensor target and moves according to distances needed by the vehicle’s sensors.
Regarding Claim 9
Abari does not explicitly disclose but Lawrence teaches:
wherein the mobile robot receives feedback from a vehicle, wherein the mobile robot actuates a first motor of the mobile robot in response to receipt of the feedback, wherein the mobile robot modifies a position of the first sensor target by actuating the first motor. ([Lawrence: 0006] “The computer system is configured to determine the orientation of the vehicle relative to the target adjustment frame and to actuate the base member actuator and tower actuators responsive to the determination of the orientation of the vehicle relative to the target adjustment frame.”; [Lawrence: 0011] “The computer system may further comprise a remote computing device that is configured to determine the orientation of the vehicle relative to the target adjustment stand and transmit control signals to the controller for selectively actuating the actuators, such as via an Internet connection.”). The feedback received by the mobile robot is conducted through the computer system mentioned above, which is capable of transmitting control signals to the controller  in order to actuate the actuators and position the sensor target according to the vehicle’s orientation.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the mobile robot receiving a feedback communication from the vehicle as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the mobile robot receiving a feedback communication from the vehicle as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 11
Abari teaches:
A system for configuring a vehicle calibration environment, the system comprising:
a turntable having a platform that is rotatable about a base of the turntable, wherein the platform is configured to support a vehicle and to rotate the vehicle during a calibration procedure during which one or more sensors of the vehicle are calibrated based on detection of one or more sensor targets by the one or more sensors of the vehicle; ([Abari: 0034] “calibration facility 100 may be a facility dedicated to calibrating sensors of sensor array 144. Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors. As an example and not by way of limitation, calibration facility 100 may have a room or a track 106 with a variety of calibration targets 102 enabling AV 140 to simultaneously calibrate the sensors (e.g., optical cameras and LiDAR transceiver) of sensor array 144. In particular embodiments, AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102. As an example and not by way of limitation, platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102.”). As mentioned above the calibration facility 100 includes multiple calibration targets to perform calibration to a vehicle’ sensors. It also includes a platform 104 that has the ability to rotate the vehicle during the calibration procedure.
the one or more sensor targets, wherein each sensor target of the one or more sensor targets are positioned within a predetermined range of the turntable during the calibration procedure, ([Abari: 0034] “calibration facility 100 may be a facility dedicated to calibrating sensors of sensor array 144. Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors… AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102.”). As mentioned above, the vehicle on platform 104 is placed at pre-determined positions relative to the calibration targets.
wherein the one or more sensor targets are moved into one or more positions within the predetermined range of the turntable by one or more mobile robots before the calibration procedure and in response to transmission of the one or more wireless setup signals to the one or more mobile robots. (Abari teaches a mobile robot through the robotic arm which is configured to hold calibration target. Wherein the mobile robot moves to a predetermine position within the predetermine range of the sensor. [Abari: 0049] “Service vehicle 602 may have an extendable mechanical device (e.g., robotic arm) that is configured to hold and move calibration targets 102 at pre-determined distances and orientations relative to the sensors of sensor array 144. As described above, calibration targets 102 may be configured to facilitate calibration of multiple types of sensors (e.g., optical cameras and LiDAR); [Abari: 0053] “While FIG. 6B illustrates a single robotic arm, any number of robotic arms or other devices for holding calibration targets may similarly be attached to the AV 140. Further, while a mobile robotic arm is illustrated, the calibration device may include any other extendable and/or rotatable device for holding and moving calibration targets.”) As mentioned above in the claim limitation, the one or more mobile robots is captured through the single or any number of robotic arms or other devices holding a calibration target mentioned above. In this case the mobile robot is the mobile arm onboard of the service vehicle, and the service vehicle is capable of having more than one robot arm that hold calibration target for calibration of the vehicle. In other words, the service vehicle includes the ability to have more than one mobile robots that can position sensor targets around the vehicle for calibration. See figure 2, there are multiple sensor targets disclosed. Each of these sensors can be coupled to an autonomous vehicle per figure 6A. Abari discloses multiple sensors that can be coupled to a service vehicle. Each sensor can be coupled to its own autonomous vehicle. In such an embodiment, each target sensor attached to the autonomous vehicle (602) is its distinct mobile robot. Abari also teaches a platform that rotates where the vehicle is placed for calibration [Abari: 0034]).
However, the Abari does not explicitly disclosed the mobile robot moves within the predetermine range of a vehicle in a platform. 
Abari does not explicitly disclose but Lawrence teaches:
The mobile robot moves within the predetermine range of a vehicle in a platform. ([Lawrence: 0005] “a system and method of calibrating a sensor of a vehicle by aligning a target with the sensor includes nominally positioning a vehicle in front of a target adjustment stand, where the target adjustment stand includes a stationary base frame and a target mount configured to support a target with the target adjustment stand including one or more actuators for adjusting the position of the target mount. An orientation of the vehicle relative to the target adjustment stand is then determined, with the target mount, and thereby the target, being positioned relative to a sensor of the vehicle based on the determined orientation of the vehicle relative to the target adjustment stand, including such as based on a known location of the sensor on the vehicle. Upon positioning the target relative to the sensor a calibration routine is performed whereby the sensor is calibrated using the target.”; [Lawrence: 0073] “Referring now to FIGS. 12-14, system 20 may additionally include an adjustable floor target assembly 180 integrated with target adjustment frame 24. Floor target assembly 180 includes a mat 28 that is adjustably positionable about vehicle 22”). In this case the vehicle is position on the floor target assembly 180 in front of the target adjustment frame. The target adjustment frame captures the mobile robot as it is capable of holding the sensor target as well as moving the sensor target.
Abari does not explicitly disclose but Lawrence teaches:
a computing device that receives a setup command before the calibration procedure, wherein the computing device transmits one or more wireless setup signals to one or more mobile robots in response to receipt of the setup command; and ([Lawrence: 0011] “The computer system may further comprise a remote computing device that is configured to determine the orientation of the vehicle relative to the target adjustment stand and transmit control signals to the controller for selectively actuating the actuators, such as via an Internet connection.”) The setup command mentioned in the claim limitation is captured through the control signal that the computer system transmits to the controller in order to actuate the actuators. 
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari  to include teachings of the robot to move within a predetermine distance of the vehicle on the platform and a setup command as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to move within a predetermine distance of the vehicle on the platform and a setup command as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 12
Abari teaches:
wherein each sensor target of the one or more sensor targets is coupled to a mobile robot of the one or more mobile robots during the calibration procedure and while the one or more sensor targets are being moved by the one or more mobile robots into the one or more positions. ([Abari: 0049] “Service vehicle 602 may have an extendable mechanical device (e.g., robotic arm) that is configured to hold and move calibration targets 102 at pre-determined distances and orientations relative to the sensors of sensor array 144.” [Abari: 0053] “While FIG. 6B illustrates a single robotic arm, any number of robotic arms or other devices for holding calibration targets may similarly be attached to the AV 140. Further, while a mobile robotic arm is illustrated, the calibration device may include any other extendable and/or rotatable device for holding and moving calibration targets.”). The claim limitation of the mobile robot coupled to a sensor target is captured through the robotic arm that holds the sensor target and moves according to distances needed by the vehicle’s sensors.
Regarding Claim 13
Abari does not explicitly disclose but Lawrence teaches:
wherein each sensor target of the one or more sensor targets includes a base that is lifted up by a mobile robot of the one or more mobile robots. ([Lawrence: 0061] “the vertical height of target mount 124 is positioned via actuator 120 to be in a predefined height for a given sensor 30 of vehicle 22, such as specified by an OEM calibration procedure.”; [Lawrence: 0047] “It should be appreciated that various constructions or types of actuators may be used for actuators 104, 112, 120 and 126 for movement of the various components of target adjustment frame 24.n the illustrated embodiment, actuators 104, 112, 120 and 126 are constructed as electrical linear actuators. Alternatively, however, the actuators may be constructed as geared tracks, adjustment screws, hydraulic or pneumatic piston actuators, or the like. Still further, it should be appreciated that alternative arrangements of target adjustment frame and actuators may be employed for positioning of a target within the scope of the present invention.”). The sensor target base mentioned in the claim limitation is captured by the position actuator which lifts the target sensor by the target mount 124.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the robot to lift the sensor target as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of robot to lift the sensor target as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 14
Abari teaches:
wherein computing device receives a takedown command after the calibration procedure, wherein the computing device transmits one or more wireless takedown signals to the one or more mobile robots in response to receipt of the takedown command, wherein the one or more sensor targets are moved from the one or more positions to one or more storage positions by the one or more mobile robots in response to transmission of the one or more wireless takedown signals to the one or more mobile robots. ([Abari: 0053] “As described above, the robotic arm may be configured to hold calibration target 102 at a calibration position relative to sensor array 144. In particular embodiments, a computing system of AV 140 may move the robotic arm in a prescribed path around sensor array 144. Once the calibration routine is completed, the robotic arm may be retracted and AV 140 may resume normal operations.”). As mentioned above, once the calibration is completed the robot arm retracts away while holding the calibration target from the vehicle to which the calibration is being performed. This covers the limitation of the mobile robot receiving the takedown command and moving to a storage position.
Regarding Claim 15
Abari teaches:
receiving one or more setup confirmation signals at the computing device from the one or more mobile robots, indicating that the one or more mobile robots have moved the one or more sensor targets into the one or more positions; and ([Abari: 0051] “the computing system of AV 140 may receive data indicating that a robotic arm of service vehicle 602 holding calibration target 102 has moved to a calibration position relative to AV 140.”; [Abari: 0053] “While FIG. 6B illustrates a single robotic arm, any number of robotic arms or other devices for holding calibration targets may similarly be attached to the AV 140. Further, while a mobile robotic arm is illustrated, the calibration device may include any other extendable and/or rotatable device for holding and moving calibration targets.”) As mentioned above in the claim limitation, the second mobile robot is captured through the single or any number of robotic arms or other devices holding a calibration target mentioned above. It is clear that the system mentioned in the art is capable of utilizing a plurality of mobile robots.)  The setup confirmation signal mentioned in the claim limitation is captured through the computing system receiving data indicating that the robotic arm holding the sensor target has moved to the calibration position.
initiating a calibration procedure after receiving the one or more setup confirmation signals from the one or more mobile robots, ([Abari: 0051] “the computing system of AV 140 may receive data indicating that a robotic arm of service vehicle 602 holding calibration target 102 has moved to a calibration position relative to AV 140. The computing system of AV 140 may initiate and complete the calibration routine in response to receiving the data that calibration target 102 has moved into the calibration position.”) As mentioned above, the computing system can initiate the calibration of the vehicle in response of receiving data indicating that the robot holding the calibration target has moved into the designated position. In this case the mobile robot is the mobile arm onboard of the service vehicle, and the service vehicle is capable of having more than one robot arm that hold calibration target for calibration of the vehicle. In other words, the service vehicle includes the ability to have more than one mobile robots that can position sensor targets around the vehicle for calibration. See figure 2, there are multiple sensor targets disclosed. Each of these sensors can be coupled to an autonomous vehicle per figure 6A. Abari discloses multiple sensors that can be coupled to a service vehicle. Each sensor can be coupled to its own autonomous vehicle. In such an embodiment, each target sensor attached to the autonomous vehicle (602) is its distinct mobile robot.  Abari further teaches:
wherein the turntable is configured to support a vehicle and to rotate the vehicle during the calibration procedure, wherein one or more sensors of the vehicle are calibrated during the calibration procedure based on detection of the one or more sensor targets by the one or more sensors of the vehicle. ([Abari: 0034] “calibration facility 100 may be a facility dedicated to calibrating sensors of sensor array 144. Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors. As an example and not by way of limitation, calibration facility 100 may have a room or a track 106 with a variety of calibration targets 102 enabling AV 140 to simultaneously calibrate the sensors (e.g., optical cameras and LiDAR transceiver) of sensor array 144. In particular embodiments, AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102. As an example and not by way of limitation, platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102.”) As mentioned above the calibration facility 100 includes multiple calibration targets to perform calibration to a vehicle’ sensors. It also includes a platform 104 that has the ability to rotate the vehicle during the calibration procedure.
Abari does not explicitly discloses but Lawrence teaches:
A method for configuring a vehicle calibration environment, the method comprising:
receiving a setup command at a computing device; transmitting one or more wireless setup signals from the computing device to one or more mobile robots in response to receipt of the setup command, causing the one or more mobile robots to move one or more sensor targets into one or more positions within a predetermined range of a turntable; ([Lawrence: 0011] “The computer system may further comprise a remote computing device that is configured to determine the orientation of the vehicle relative to the target adjustment stand and transmit control signals to the controller for selectively actuating the actuators, such as via an Internet connection.”; [Lawrence: 0005] “a system and method of calibrating a sensor of a vehicle by aligning a target with the sensor includes nominally positioning a vehicle in front of a target adjustment stand, where the target adjustment stand includes a stationary base frame and a target mount configured to support a target with the target adjustment stand including one or more actuators for adjusting the position of the target mount. An orientation of the vehicle relative to the target adjustment stand is then determined, with the target mount, and thereby the target, being positioned relative to a sensor of the vehicle based on the determined orientation of the vehicle relative to the target adjustment stand, including such as based on a known location of the sensor on the vehicle. Upon positioning the target relative to the sensor a calibration routine is performed whereby the sensor is calibrated using the target.”; [Lawrence: 0073] “Referring now to FIGS. 12-14, system 20 may additionally include an adjustable floor target assembly 180 integrated with target adjustment frame 24. Floor target assembly 180 includes a mat 28 that is adjustably positionable about vehicle 22”). The setup command mentioned in the claim limitation is captured through the control signal that the computer system transmits to the controller in order to actuate the actuators.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the robot receiving a set up command as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot receiving a set up command as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 16
Abari teaches:
receiving one or more takedown confirmation signals at the computing device from the one or more mobile robots, indicating that the one or more mobile robots have moved the one or more sensor targets from the one or more positions to the one or more storage positions. ([Abari: 0053] “As described above, the robotic arm may be configured to hold calibration target 102 at a calibration position relative to sensor array 144. In particular embodiments, a computing system of AV 140 may move the robotic arm in a prescribed path around sensor array 144. Once the calibration routine is completed, the robotic arm may be retracted and AV 140 may resume normal operations.”) As mentioned above, once the calibration is completed the robot arm retracts away while holding the calibration target from the vehicle to which the calibration is being performed. This covers the limitation of the mobile robot receiving the takedown command and moving to a storage position.
further comprising:
receiving a takedown command at the computing device after the calibration procedure;
transmitting one or more wireless takedown signals from the computing device to the one or more mobile robots in response to receipt of the takedown command, causing the one or more mobile robots to move one or more sensor targets from the one or more positions within the predetermined range of the turntable to one or more storage positions; and ([Abari: 0053] “As described above, the robotic arm may be configured to hold calibration target 102 at a calibration position relative to sensor array 144. In particular embodiments, a computing system of AV 140 may move the robotic arm in a prescribed path around sensor array 144. Once the calibration routine is completed, the robotic arm may be retracted and AV 140 may resume normal operations.”)
However, Abari does not explicitly disclosed the mobile robot moves within the predetermine range of a vehicle in a platform. 
Abari does not explicitly disclose but Lawrence teaches:
The mobile robot moves within the predetermine range of a vehicle in a platform. ([Lawrence: 0005] “a system and method of calibrating a sensor of a vehicle by aligning a target with the sensor includes nominally positioning a vehicle in front of a target adjustment stand, where the target adjustment stand includes a stationary base frame and a target mount configured to support a target with the target adjustment stand including one or more actuators for adjusting the position of the target mount. An orientation of the vehicle relative to the target adjustment stand is then determined, with the target mount, and thereby the target, being positioned relative to a sensor of the vehicle based on the determined orientation of the vehicle relative to the target adjustment stand, including such as based on a known location of the sensor on the vehicle. Upon positioning the target relative to the sensor a calibration routine is performed whereby the sensor is calibrated using the target.”; [Lawrence: 0073] “Referring now to FIGS. 12-14, system 20 may additionally include an adjustable floor target assembly 180 integrated with target adjustment frame 24. Floor target assembly 180 includes a mat 28 that is adjustably positionable about vehicle 22”). In this case the vehicle is position on the floor target assembly 180 in front of the target adjustment frame. The target adjustment frame captures the mobile robot as it is capable of holding the sensor target as well as moving the sensor target.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari  to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to move within a predetermine distance of the vehicle on the platform as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 17
Abari teaches:
identifying a first mobile robot of the one or more mobile devices such that the first mobile device is coupled to the first sensor target; [Abari: 0049] “Service vehicle 602 may have an extendable mechanical device (e.g., robotic arm) that is configured to hold and move calibration targets 102 at pre-determined distances and orientations relative to the sensors of sensor array 144. As described above, calibration targets 102 may be configured to facilitate calibration of multiple types of sensors (e.g., optical cameras and LiDAR).” Abari also teaches a platform that rotates where the vehicle is placed for calibration [Abari: 0034]). The mobile robot coupled to the target sensor in the claim limitation is captured by the robotic arm that holds the target sensor.
receiving an adjustment confirmation signal at the computing device from the first mobile robot, the adjustment confirmation signal indicating that the first mobile robot has moved the first sensor target from the first sensor target position to the second sensor target position. ([Abari: 0051] “the computing system of AV 140 may receive data indicating that a robotic arm of service vehicle 602 holding calibration target 102 has moved to a calibration position relative to AV 140.) The data received by the computer system indicating that the robotic arm has moved to a calibration position while holding the sensor target captures the confirmation signal mentioned in the claim limitation.
Abari does not explicitly disclose but Lawrence teaches:
further comprising: receiving an adjustment request at the computing device, the adjustment request associated with a first sensor target of the one or more sensor targets; 70MATTER NO. P100282-US-01([Lawrence: 0070] Computing system 170 may further send control signals to perform the alignment procedure. For example, computing system 170 may send control signals to controller 42 to activate actuator 120 to position the target mount 124 at the desired vertical height for the particular sensor 30 that is to be calibrated. Computing system 170 may also send control signals to controller 42, with controller 42 selectively wirelessly”). In this case the adjustment request in the claim limitation is captured by the computing system signal which is capable of actuating the target mount actuator to adjust the position of the target sensor.
transmitting a wireless adjustment signal to the first mobile robot, the wireless adjustment signal requesting that the first mobile robot move the first sensor target from a first sensor target position to a second sensor target position; and ([Lawrence: 0006] “The computer system is configured to determine the orientation of the vehicle relative to the target adjustment frame and to actuate the base member actuator and tower actuators responsive to the determination of the orientation of the vehicle relative to the target adjustment frame.”; [Lawrence: 0011] “The computer system may further comprise a remote computing device that is configured to determine the orientation of the vehicle relative to the target adjustment stand and transmit control signals to the controller for selectively actuating the actuators, such as via an Internet connection.”). The adjustment signal mentioned in the claim limitation received by the mobile robot is conducted through the computer system mentioned above, which is capable of transmitting control signals to the controller  in order to actuate the actuators and position the sensor target according to the vehicle’s orientation.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the robot receiving an adjustment request as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of robot receiving an adjustment request as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Regarding Claim 18
	Abari teaches:
wherein the wireless adjustment signal requests that the first mobile robot drive from a first mobile robot position to a second mobile robot position in order to move the first sensor target from the first sensor target position to the second sensor target position. ([Abari: 0051] “a computing system of service vehicle 602 may move the robotic arm in a prescribed path around sensor array 144 of AV 140. As an example and not by way of limitation, the robotic arm may move calibration target 102 in a spiral path about sensor array 144. In other examples, the robotic arm may move calibration target 102 in a zig-zag or randomized path in front of or around the sensor array. Although this disclosure describes moving a calibration target in particular types of paths, this disclosure contemplates moving a calibration target in any suitable path. The computing system of AV 140 may receive an indication that calibration target 102 of the service vehicle is ready for use and in a position where calibration target 102 may be detected by sensors (e.g., optical camera and LiDAR) of sensor array 144). The adjustment signal that request the mobile robot to move from one position to another is captured by the computing system which moves the robotic arm in any suitable paths achieving different sensor target positions.
Regarding Claim 19
Abari does not explicitly disclose but Lawrence teaches:
The method of claim 17, wherein the first sensor target position corresponds to a first height of the first sensor target and the second sensor target position corresponds to a second height of the first sensor target, wherein the wireless adjustment signal requests that the first mobile robot adjust a degree of extension of an extendable mechanism of the first mobile robot in order to move the first sensor target from the first height to the second height. ([Lawrence: 0061] “the vertical height of target mount 124 is positioned via actuator 120 to be in a predefined height for a given sensor 30 of vehicle 22, such as specified by an OEM calibration procedure.”; [Lawrence: 0070] Computing system 170 may further send control signals to perform the alignment procedure. For example, computing system 170 may send control signals to controller 42 to activate actuator 120 to position the target mount 124 at the desired vertical height for the particular sensor 30 that is to be calibrated. Computing system 170 may also send control signals to controller 42, with controller 42 selectively wirelessly”). The first and second target positions mentioned in the claim limitation are captured through the vertical height adjustment from the actuator holding the target. The wireless adjustment occurs as mentioned above through the computer system 170 which sends control signals to the controller to adjust the sensor target to the specified OEM calibration procedure of the sensors.
At the time the invention was filed, one of ordinary skill in the art would have modified the mobile robot that holds the calibration target as taught by Abari to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari to include teachings of the robot to adjust the height of the sensor target as taught by Lawrence because “The accurate positioning and calibration of the sensor thus aids in optimizing the performance of the sensor to in turn enable the sensor to perform its ADAS functions.” See at least paragraph 0013.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi (US 20190204427 A1) in view of Lawrence; Jon D. (US 20190331482 A1), as applied to claim 1 above, further in view of Moulin; Romain (US 20180305122 A1)
Regarding Claim 4
Abari and Lawrence do not explicitly disclose but Moulin teaches:
wherein the mobile robot adjusts the height of the first sensor target using an actuated telescoping mechanism. (Lawrence teaches vertical height adjustment of the target sensor through various actuators [Lawrence: 0061] “the vertical height of target mount 124 is positioned via actuator 120 to be in a predefined height for a given sensor 30 of vehicle 22, such as specified by an OEM calibration procedure.”; [Lawrence: 0047] “It should be appreciated that various constructions or types of actuators may be used for actuators 104, 112, 120 and 126 for movement of the various components of target adjustment frame 24.n the illustrated embodiment, actuators 104, 112, 120 and 126 are constructed as electrical linear actuators. Alternatively, however, the actuators may be constructed as geared tracks, adjustment screws, hydraulic or pneumatic piston actuators, or the like. Still further, it should be appreciated that alternative arrangements of target adjustment frame and actuators may be employed for positioning of a target within the scope of the present invention.”).
However, Lawrence does not explicitly disclose telescopic mechanism. Moulin teaches telescopic actuator ([Moulin: 0052] “Such gripping means may comprise, for example, a telescopic shovel, telescopic side arms and/or a telescopic fork equipped with a finger to push or pull a tray.”; [Moulin: 0146] “forks or a telescopic shovel on the robot to lift, translate and lower the tray, in which, the vertical movement of the robot enables to raise and lower the tray required for taking or removing it.”) As disclosed above the sensor target is actuated using a telescopic mechanism. This is captured by the height target mount which adjusts the target sensor to different heights per the sensor’s OEM procedure, and the telescopic mechanism of actuating is covered through the telescopic shovel, or side arms. A telescopic mechanism is a known mechanism for lifting objects.
At the time the invention was filed, one of ordinary skill in the art would have modified the robot adjusting the sensor target to different heights for calibration as taught by Abari and Lawrence to include teaching of the robot using a telescopic mechanism as taught by Moulin. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari and Lawrence to include teaching of the robot using a telescopic mechanism as taught by Moulin because “To reduce fatigue due to travel, improve the management of picking, reduce order preparation time and its cost, an organisation of warehouses has been suggested wherein products are conveyed by machines up to order picking positions.” See at least paragraph 0009.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi (US 20190204427 A1) in view of Lawrence; Jon D. (US 20190331482 A1), as applied to claim 1 above, further in view of KWAK; Donghoon (US 20190339714 A1)
Regarding Claim 6
Abari and Lawrence do not explicitly disclose but KWAK teaches:
wherein the mobile robot identifies the first position by identifying a position of the mobile robot relative to a position of the second mobile robot based on one or more wireless communications between the mobile robot and the second mobile robot. ([KWAK: 0171] “the communication unit of the first mobile robot 100a and the communication unit of the second mobile robot 100b exchange mutual IR signals, ultrasonic signals, carrier frequencies, impulse signals, and the like, analyze them through triangulation, so as to calculate movement displacements of the first mobile robot 100a and the second mobile robot 100b, thereby recognizing relative positions of the first mobile robot 100a and the second mobile robot 100b. However, the present invention is not limited to this method, and one of the various wireless communication technologies described above may be used to recognize the relative positions of the first mobile robot 100a and the second mobile robot 100b through triangulation or the like.”). The first and second robot as well as their position identification method is disclosed above through the first and second robot 100a and 100b. These robot exchange wireless signals to triangulate and calculate their relative position with respect to each other’s position.
At the time the invention was filed, one of ordinary skill in the art would have modified the robots moving sensor targets to appropriate positions for calibration as taught by Abari and Lawrence to include teaching of the robot relative position identification as taught by KWAK. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari and Lawrence to include teaching of the robot relative position identification as taught by KWAK because “Still another aspect of the present invention is to provide mobile robots, capable of reducing costs of sensors used for follow-up control of a plurality of mobile robots, and a control method thereof.” See at least paragraph 0019.
Regarding Claim 7
Abari and Lawrence do not explicitly disclose but KWAK teaches:
wherein the second mobile robot identifies the second position by identifying a position of the second mobile robot relative to a position of the mobile robot based on one or more wireless communications between the second mobile robot and the mobile robot. ([KWAK: 0171] “the communication unit of the first mobile robot 100a and the communication unit of the second mobile robot 100b exchange mutual IR signals, ultrasonic signals, carrier frequencies, impulse signals, and the like, analyze them through triangulation, so as to calculate movement displacements of the first mobile robot 100a and the second mobile robot 100b, thereby recognizing relative positions of the first mobile robot 100a and the second mobile robot 100b. However, the present invention is not limited to this method, and one of the various wireless communication technologies described above may be used to recognize the relative positions of the first mobile robot 100a and the second mobile robot 100b through triangulation or the like.”) The first and second robot as well as their position identification method is disclosed above through the first and second robot 100a and 100b. These robot exchange wireless signals to triangulate and calculate their relative position with respect to each other’s position.
At the time the invention was filed, one of ordinary skill in the art would have modified the robots moving sensor targets to appropriate positions for calibration as taught by Abari and Lawrence to include teaching of the robot relative position identification as taught by KWAK. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari and Lawrence to include teaching of the robot relative position identification as taught by KWAK because “Still another aspect of the present invention is to provide mobile robots, capable of reducing costs of sensors used for follow-up control of a plurality of mobile robots, and a control method thereof.” See at least paragraph 0019.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi (US 20190204427 A1) in view of Lawrence; Jon D. (US 20190331482 A1), as applied to claim 1 above, further in view of Ko; Jang-Youn (US 20060087273 A1)
Regarding Claim 10
Abari and Lawrence do not explicitly disclose but Ko teaches:
wherein the mobile robot drives from the first position to a charging position after the calibration procedure, wherein a charging device charges a battery of the mobile robot while the mobile robot is in the charging position. (Abari teaches a robot completing calibration and returning to a home position. [Abari: 0053] “As described above, the robotic arm may be configured to hold calibration target 102 at a calibration position relative to sensor array 144. In particular embodiments, a computing system of AV 140 may move the robotic arm in a prescribed path around sensor array 144. Once the calibration routine is completed, the robotic arm may be retracted and AV 140 may resume normal operations.”).
However Abari does not teach the robot driving to a charging position to charge a battery. Ko teaches a robot after completing a task, returns to a charging station to charge the battery. ([Ko: 0018] “to provide a method for a robot cleaner to return to an external recharging apparatus, so that a connection terminal of the robot cleaner is connected to a charging terminal of a charging stand, the method comprising the steps of a) receiving a charge request signal while the robot cleaner is traveling and cleaning a certain area as instructed by a user; b) upon receiving infrared signals containing different codes and strengths, analyzing the different codes included in the infrared signals and controlling the robot cleaner to approach the charging stand; and c) connecting the connection terminal of the robot cleaner to the charging terminal of the charging stand.”). A robot driving to a charging position is captured through the robot cleaner returning to the recharging apparatus.
At the time the invention was filed, one of ordinary skill in the art would have modified the calibration robot that returns to a position as taught by Abari and Lawrence to include teaching of the robot drives to a charging station as taught by Ko. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari and Lawrence to include teaching of the robot drives to a charging station as taught by Ko because “Accordingly, an aspect of the present invention is to provide a robot cleaner system improved in manufacturing cost and ability of a sensor for perceiving a distance to obstacles, and a method of the robot cleaner to return to an external recharging apparatus.” See at least paragraph 0010.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi (US 20190204427 A1) in view of Lawrence; Jon D. (US 20190331482 A1), as applied to claim 15 above, further in view of Valois; Jean-Sebastien (US 20170343654 A1)
  Regarding Claim 20
Abari and Lawrence do not explicitly disclose but Valois teaches:
wherein the adjustment request is received from the vehicle. (Figure 3; [Valois: 0056] “The control system 320 can utilize the sensor calibration package 382 to generate a set of adjustment commands 384 for each of the uncalibrated or misaligned sensors.”) The adjustment request received from the vehicle is captured through the control system 320. The control system 320 is part of vehicle 300, and it is capable of generating adjustment commands.
At the time the invention was filed, one of ordinary skill in the art would have modified the calibration adjustment as taught by Abari and Lawrence to include teaching of the adjustment request to be received from the vehicle as taught by Valois. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Abari and Lawrence to include teaching of the adjustment request to be received from the vehicle as taught by Valois because “To address the shortcomings of current calibration techniques, a vehicle sensor calibration system is described herein that can optimize certain sensor systems for self-driving vehicles (SDVs). The vehicle sensor calibration system can include a repeatable and mechanized sequence of pre-planned actions providing the sensor system of the SDV with a complete sensor view of a standardized environment.” See at least paragraph 0011.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley; David McAllister (US 20190056483 A1) is pertinent because it includes vehicle calibration with the use of a vehicle platform that rotates
WANG; SHIH CHUN (US 20200342627 A1) is pertinent because includes a camera calibration system with calibration targets placed in a plurality of positions
Abari; Farzad Cyrus (US 20190204425 A1) is pertinent because it includes a vehicle calibration on a platform that rotates, and a robotic arm holding sensor targets
Gillett; Carla R. (US 20190369641 A1) is pertinent because it includes a plurality or robot and drones that are capable to performing a plurality of tasks including navigation and carrying objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMY AMAR-REINA whose telephone number is (571)272-5748. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMY AMAR-REINA/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667